Citation Nr: 1731795	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  10-00 127A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to specially adapted housing. 

2.  Entitlement to a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 1968 to November 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction over this claim is currently with the RO in Indianapolis, Indiana.

In April 2015, the Board remanded this matter to the Agency of Original Jurisdiction for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In the April 2015 decision, the Board also remanded the issues of service connection for gout, bilateral hearing loss, and tinnitus.  In a November 2015 rating decision, the RO fully granted service connection for gout, bilateral hearing loss, and tinnitus; therefore, the issues of service connection for gout, bilateral hearing loss, and tinnitus are not in appellate status, and are not before the Board because there remain no questions of law or fact as to the fully granted issues.


FINDINGS OF FACT

1.  The Veteran is entitled to compensation for permanent and total disability due to multiple service-connected disabilities, including the loss or loss of use of the left lower extremity together with residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion without the aid of a walker.  

2.  The issue of entitlement to a special home adaptation grant is moot due to the award of specially adapted housing in the present Board decision.   


CONCLUSIONS OF LAW

1.  The criteria have been met for entitlement to specially adapted housing.  38 U.S.C.A. §§ 2101(a), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.350(a)(2), 3.809, 4.63 (2016). 

2.  The claim for entitlement to a special home adaptation grant is dismissed as moot.  38 U.S.C.A. §§ 2101(b), 7105 (West 2014); 38 C.F.R. § 3.809a (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The appeal of entitlement to specially adapted housing has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome in this decision that represents a full grant of the issue on appeal, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board has also considered whether the duties to notify and assist are applicable to the claim for a special home adaptation grant.  As explained below, the Veteran is not entitled to this benefit, as the Board is herein granting the higher benefit for specially adapted housing.  Because there is no legal entitlement to the benefit sought of a special home adaptation grant, the VCAA is inapplicable to this particular issue.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 (2004); 38 C.F.R. § 3.159(d).

Specially Adapted Housing

Specially adapted housing is available to a veteran who has a permanent and total service-connected disability due to: (1) The loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (2) Blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity, or (3) The loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (4) The loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (5) The loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow, or (6) Full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 U.S.C.A. § 2101(a) (West 2014); 38 C.F.R. § 3.809(b) (2016).

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c).

"Loss of use of a hand or foot" is defined as no effective function remaining other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. §§ 3.350(a)(2), 4.63.   

Examples under 38 C.F.R. § 3.350(a)(2) which constitute loss of use of a foot include extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 1/2 inches or more, and complete paralysis of the external popliteal (common peroneal) nerve and consequent foot-drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of that nerve.  See also 38 C.F.R. § 4.63.

In Tucker v. West, 11 Vet. App. 369, 373 (1999), the United States Court of Appeals for Veterans Claims (Court) stated that the relevant inquiry concerning loss of use is not whether amputation is warranted, but whether the claimant has had effective function remaining other than that which would be equally well served by an amputation with use of a suitable prosthetic appliance.  The Court also stated that, in accordance with 38 C.F.R. § 4.40, the Board is required to consider the impact of pain in making its decision and to articulate how pain on use was factored into its decision.  Id. 

In this case, the Veteran has the following service-connected disabilities: hypertension, cerebrovascular accident (CVA) with left side facial paresthesia associated with hypertension, coronary artery disease with bypass graft (CAD), diabetes mellitus type 2 with bilateral cataracts, major depressive disorder associated with diabetes mellitus, chest wall defect associated with CAD, residual weakness from CVA and diabetic neuropathy of the left lower extremity, peripheral vascular disease of the left lower extremity associated with CAD, benign prostatic hypertrophy with urinary frequency associated with diabetes mellitus, swallowing difficulty, left upper extremity residual of CVA with carpal tunnel syndrome, gout, carpal tunnel syndrome of the right upper extremity associated with diabetes mellitus, diabetic neuropathy of the right lower extremity associated with diabetes mellitus, degenerative arthritis of the right knee, degenerative arthritis of the right ankle, degenerative arthritis of the left knee, degenerative arthritis of the left ankle spondylosis of the cervical spine, blurred vision diagnosed as monocular diplopia of the right eye associated with diabetes mellitus, tinnitus, expressive dysphagia associated with residual weakness from CVA and diabetic neuropathy of the left lower extremity, nasal surgery, erectile dysfunction associated with diabetes mellitus, bilateral hearing loss, hernia associated with CAD, left medial knee scar, and median sternotomy scar.  Significantly, the Veteran's service-connected CAD is rated at 100 percent disabling, effective April 14, 2008; as such, he has a permanent and total service-connected disability.

Upon review of the evidence of record, the Board finds that entitlement to specially adapted housing is warranted under the provisions of 38 U.S.C.A. § 2101(a) and 38 C.F.R. § 3.809(b).  In particular, the Veteran's service-connected CAD, CVA, and diabetes mellitus with residual weakness from CVA, diabetic neuropathy, and peripheral vascular disease of the left lower extremity, meets one of the specially adapted housing criteria of causing loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  See 38 C.F.R. § 3.809(b)(3).  That is, the Board finds that the evidence of record is at least in equipoise with respect to whether the service-connected CAD, CVA, and diabetes mellitus with residual weakness from CVA, diabetic neuropathy, and peripheral vascular disease of the left lower extremity results in functional loss of use of the left lower extremity so as to preclude locomotion.  The medical and lay evidence of record establishes that the Veteran requires the regular and constant use of a walker as a normal mode of locomotion.  38 C.F.R. § 3.809(c).  

In June 2009, the Veteran underwent a VA peripheral nerves examination.  At that time, in describing his incoordination, the Veteran stated that his left lower extremity "is dead."  Upon physical examination, the VA examiner described the Veteran's gait and balance abnormality.  The VA examiner indicated that the Veteran had poor propulsion with a lean to the left side, and uses a walker for ambulation, but needs assistance from another person during ambulation due to fall risk.  The VA examiner also noted that the Veteran uses a scooter for mobility.

In a March 2010 VA examination report of the joints, the VA examiner indicated that the Veteran is unable to stand for more than a few minutes and is unable to walk more than a few yards.  The VA examiner also noted that the Veteran always uses the assistive aid of a walker.  Upon physical examination, the VA examiner indicated that the Veteran had an antalgic gait with poor propulsion.  

Indeed, these findings are also consistent with the more recent evidence of record.  In a December 2012 VA treatment record, the VA occupational therapist noted that the Veteran ambulates with a walker and uses a cane for home mobility.  At that time, the Veteran was consulted on having a stair lift in his home.

Taken together, the foregoing findings show that the Veteran meets the criteria for specially adapted housing.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809(b).  The Board concludes the Veteran is extremely disabled, even within the confines of his home.  The Veteran's service-connected CAD, CVA, and diabetes mellitus with residual weakness from CVA, diabetic neuropathy, and peripheral vascular disease of the left lower extremity, causes loss or loss of use of the left lower extremity together with residuals of the CAD, CVA, and diabetes mellitus which so affect the functions of balance or propulsion as to preclude locomotion without the aid of the regular and constant use of a walker.  In fact, use of a walker is the Veteran's normal mode of locomotion and he even requires the assistance of another while ambulating with the walker due to the risk of falling.  See 38 C.F.R. § 3.809(b)(3).  

In reaching this decision, the Board notes that the question involved in a loss of use analysis is whether there is any remaining function of the legs and feet that is more than would be provided by a suitable prosthetic device.  See Tucker, 11 Vet. App. 369.  When viewed from this perspective, the Board finds that the Veteran's reported minimal ability to walk due to his service-connected CAD, CVA, and diabetes mellitus with residual weakness from CVA, diabetic neuropathy, and peripheral vascular disease of the left lower extremity is no better than what would be experienced with suitable prosthetics.

In so finding, the Board recognizes that no physician has specifically stated that no "effective function remains [in the feet] other than that which would be equally well served by an amputation stump at the site."  However, the regulation defining "loss of use" clearly leaves the question open to some interpretation to the extent that it includes an intentionally non-exhaustive list of "example" situations which may reflect loss of use.  Thus, the Board exercises its authority to interpret the immediate facts as being sufficiently similar to those examples presented as demonstrative of the regulatory definition of loss of use.

Accordingly, resolving doubt in the Veteran's favor, the Board finds that the combined effects of the Veteran's service-connected disabilities have resulted in the equivalent of permanent loss of use of the left foot.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The Veteran is therefore entitled to a certificate of eligibility for assistance in acquiring specially adapted housing and the benefit should be granted.  38 C.F.R. § 3.809(a), (b).

Special Home Adaption Grant

Alternatively, a certificate of eligibility for assistance in acquiring necessary special home adaptations may be issued to a veteran who is entitled to VA compensation for a permanent and total service-connected disability, if: (a) the veteran is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809 and had not previously received assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a); and (b) the veteran is entitled to compensation for permanent and total disability which must (1) include the anatomical loss or loss of use of both hands, or (2) be due to: 
(i) blindness in both eyes with 20/200 of central visual acuity or less, or (ii) deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or (iii) full thickness of subdermal burns that have resulted in contractures with limitation of motion of one or more of the extremities or the trunk, or (iv) residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a.  

In the present case, based on the evidence of record already discussed above, the Veteran does not meet any of these criteria on a factual basis.  In any event, in light of the grant of entitlement to specially adapted housing, the remaining claim of entitlement to a special home adaptation grant is rendered moot.  In this regard, VA regulation 38 C.F.R. § 3.809a specifically indicates that a special home adaptation grant is only available if the veteran is deemed not entitled to the more substantial benefit of a certificate of eligibility for assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809.  

In light of the Board's award of specially adapted housing adjudicated above, the 

Veteran would be legally ineligible to a separate special home adaptation grant.  As such, the separate claim for a special home adaptation grant is considered moot, and the appeal is therefore dismissed.  See 38 U.S.C.A. § 7105 (West 2014).


ORDER

Entitlement to specially adapted housing is granted.

Entitlement to a special home adaptation grant is dismissed.



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


